Citation Nr: 1510130	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2009 to January 2003 and from July 2003 to April 2004; he also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified before the undersigned in a November 2013 video-conference hearing.  A transcript from the hearing was associated with the claims file and reviewed.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for hearing loss was denied in an August 2008 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  New evidence pertaining to an unestablished fact necessary to prove the claim has been received since the denial.

2. The evidence shows that current tinnitus began in and continued since active duty service.


CONCLUSIONS OF LAW

1. The August 2008 RO denial of service connection for hearing loss became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens and remands the claim for hearing loss and grants the claim for tinnitus, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is moot.

I. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in August 2008 denying the Veteran's claims of service connection for hearing loss.  The RO found no evidence showing that the Veteran had hearing loss meeting VA requirements for disability.  The Veteran was notified of his appellate rights but did not appeal his claim, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the August 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the August 2008 denial included the Veteran's claim, service records, and a VA examination.  The July 2008 VA examination recorded normal hearing, not showing a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.185.  Since the last final denial of service connection for hearing loss, VA received a May 2009 hearing evaluation showing hearing loss that would meet VA disability requirements.  See id.  This evidence was not previously reviewed by agency decision makers and addresses the issue of whether the Veteran has a current hearing loss disability.  As new and material evidence has been received with respect to the claim for hearing loss, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

The criteria for service connection for tinnitus have been met.  38 C.F.R. § 3.303.
The evidence shows tinnitus currently.  In the VA and private evaluations, the Veteran reported experiencing ringing in his ears at varying volumes near-constantly.  The private and VA providers diagnosed tinnitus based on the Veteran's reports.

The evidence shows in-service noise exposure.  In statements to VA and medical evaluations, the Veteran reported being exposed to loud noise when firing weapons, particularly a machine gun, without hearing protection in service.  He also reported being exposed to explosions.  His DD Form 214 shows his military occupational specialty as infantryman, which corroborates his reports of weapons use.

The evidence also shows that current tinnitus is linked to service noise exposure.  In the VA examinations, private evaluation, and Board hearing, the Veteran reported experiencing tinnitus since 2003 or 2004 when he was deployed to Bosnia.  Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, the Veteran's reports of continuous tinnitus can establish service connection.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  

Further, the private provider gave a positive etiology opinion in a March 2013 letter.  He explained that the discharge of the 50-calliber machine gun without use of hearing protection and close proximity to explosions would be capable of producing tinnitus symptoms that the Veteran describes.  The provider concluded that tinnitus is at least as likely as not related to military service.  The VA examinations are not probative on this point because the examiners were unable to provide an opinion without resort to speculation.  Based on the evidence, tinnitus is related to service, and service connection is warranted.  See 38 C.F.R. § 3.303.   






ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the two most recent hearing evaluations did not show disability, in the November 2013 hearing, the Veteran reported that his hearing was worse and he believed he would meet the disability requirements if reevaluated.  An additional examination would be helpful to evaluate his current level of hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination and forward the claims file.  The examiner should provide answers to the following:

a. Does the Veteran have a hearing loss disability currently?

b. If so, is the Veteran's hearing loss at least as likely as not related to service?

Consider all relevant lay and medical evidence.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


